TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00353-CR



                                 Kelly Kita Sheffield, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
      NO. CR2011-475, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief in this appeal was originally due October 10, 2014. In response to

a notice that the brief was overdue, appellant’s court-appointed attorney, Joseph E. Garcia, filed a

motion requesting an extension of time to file the brief. The motion was granted, making the brief

due December 12, 2014. No brief was filed. Notice was again sent that the brief is overdue.

Counsel did not respond to that notice.

               We abate this appeal and remand the case to the trial court. The trial court shall

conduct a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.
Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including the court’s findings and any orders—to be

prepared and forwarded to this Court no later than March 13, 2015. See Tex. R. App. P. 38.8(b)(3).

               It is so ordered on this the 13th day of February, 2014.



Before Justices Puryear, Pemberton, and Bourland

Abated and Remanded

Filed: February 13, 2015

Do Not Publish




                                                 2